

116 S4380 IS: Air America Act of 2020
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4380IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Rubio (for himself, Mr. Warner, Mr. Jones, Mr. Rounds, Mr. Cassidy, Ms. Rosen, Mr. Casey, Mr. Cardin, Mrs. Murray, Ms. Cortez Masto, Mr. Cornyn, Ms. Baldwin, Ms. Klobuchar, Mr. Cotton, and Mr. Schumer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide redress to the employees of Air America.1.Short titleThis Act may be cited as the Air America Act of 2020.2.Air America(a)FindingsCongress finds the following:(1)Air America, Incorporated (referred to in this section as Air America) and its related cover corporate entities were wholly owned and controlled by the United States Government and directed and managed by the Department of Defense, the Department of State, and the Central Intelligence Agency from 1950 to 1976.(2)Air America, a corporation owned by the Government of the United States, constituted a Government corporation, as defined in section 103 of title 5, United States Code.(3)It is established that the employees of Air America and the other entities described in paragraph (1) were Federal employees.(4)The employees of Air America were retroactively excluded from the definition of the term employee under section 2105 of title 5, United States Code, on the basis of an administrative policy change in paperwork requirements implemented by the Office of Personnel Management 10 years after the service of the employees had ended and, by extension, were retroactively excluded from the definition of the term employee under section 8331 of title 5, United States Code, for retirement credit purposes.(5)The employees of Air America were paid as Federal employees, with salaries subject to—(A)the General Schedule under subchapter III of chapter 53 of title 5, United States Code; and(B)the rates of basic pay payable to members of the Armed Forces.(6)The service and sacrifice of the employees of Air America included—(A)suffering a high rate of casualties in the course of employment;(B)saving thousands of lives in search and rescue missions for downed United States airmen and allied refugee evacuations; and(C)lengthy periods of service in challenging circumstances abroad.(b)DefinitionsIn this section—(1)the term affiliated company, with respect to Air America, includes Air Asia Company Limited, CAT Incorporated, Civil Air Transport Company Limited, and the Pacific Division of Southern Air Transport; and(2)the term qualifying service means service that—(A)was performed by a United States citizen as an employee of Air America or an affiliated company during the period beginning on January 1, 1950, and ending on December 31, 1976; and(B)is documented in the attorney-certified corporate records of Air America or any affiliated company.(c)Treatment as Federal employmentAny period of qualifying service—(1)is deemed to have been service of an employee (as defined in section 2105 of title 5, United States Code) with the Federal Government; and(2)shall be treated as creditable service by an employee for purposes of subchapter III of chapter 83 of title 5, United States Code.(d)RightsAn individual who performed qualifying service, or a survivor of such an individual, shall be entitled to the rights, retroactive as applicable, provided to employees and their survivors for creditable service under the Civil Service Retirement System under subchapter III of chapter 83 of title 5, United States Code, with respect to that qualifying service.(e)Deduction, contribution, and deposit requirementsThe deposit of funds in the Treasury of the United States made by Air America in the form of a lump-sum payment apportioned in part to the Civil Service Disability & Retirement Fund in 1976 is deemed to satisfy the deduction, contribution, and deposit requirements under section 8334 of title 5, United States Code, with respect to all periods of qualifying service.(f)Application time limitSection 8345(i)(2) of title 5, United States Code, shall be applied with respect to the death of an individual who performed qualifying service by substituting 2 years after the effective date under section 2(g) of the Air America Act of 2020 for 30 years after the death or other event which gives rise to title to the benefit.(g)Effective dateThis section shall take effect on the date that is 30 days after the date of enactment of this Act.